Title: General Orders, 10 June 1781
From: Washington, George
To: 


                        

                             Sunday June 10th 1781
                            Parole.
                            Countersigns
                        
                        Whilst the Troops continue in their present position the Adjutant General will attend the exercising of the
                            Connecticut Line on Mondays and Thursdays. of the Troops on West Point on Tuesdays and Fridays and at the Hampshire huts
                            on Saturdays.
                        The Commanding officer or Inspector of the Connecticut Line will please to fix on a spot of ground for
                            Exercise and send a person to the landing between six and seven o’clock tomorrow morning to conduct the Adjutant General
                            to it.
                    